Exhibit 10.1

 

NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants. 
Principal Life Insurance Company disclaims all liability for the legal and tax
consequences which result from the elections made by the Employer in this
Adoption Agreement.

 

 

Principal Life Insurance Company, Raleigh, NC 27612

 

A member of the Principal Financial Group®

 

THE EXECUTIVE NONQUALIFIED “EXCESS” PLAN

 

ADOPTION AGREEMENT

 

THIS AGREEMENT is the adoption by TGC Industries, Inc. (the “Company”) of the
Executive Nonqualified Excess Plan (“Plan”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and

 

WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder and shall apply to
amounts subject to section 409A; and

 

WHEREAS, the Company has been advised by Principal Life Insurance Company to
obtain legal and tax advice from its professional advisors before adopting the
Plan,

 

NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:

 

ARTICLE I

 

Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.

 

ARTICLE II

 

The Employer hereby makes the following designations or elections for the
purpose of the Plan:

 

2.6                          Committee:

The duties of the Committee set forth in the Plan shall be satisfied by:

 

 

XX

(a)

Company

 

 

 

 

(b)

The administrative committee appointed by the Board to serve at the pleasure of
the Board.

 

 

 

 

(c)

Board.

 

 

 

 

(d)

Other (specify):                                                           .

 

--------------------------------------------------------------------------------


 

2.8                          Compensation:

The “Compensation” of a Participant shall mean all of a Participant’s:

 

 

XX

(a)

Base salary.

 

 

 

XX

(b)

Service Bonus.

 

 

 

 

(c)

Performance-Based Compensation earned in a period of 12 months or more.

 

 

 

XX

(d)

Commissions.

 

 

 

XX

(e)

Compensation received as an Independent Contractor reportable on Form 1099.

 

 

 

 

(f)

Other:

 

2.9                          Crediting Date:

The Deferred Compensation Account of a Participant shall be credited as follows:

 

 

Participant Deferral Credits at the time designated below:

 

 

 

(a)

The last business day of each Plan Year.

 

 

 

 

(b)

The last business day of each calendar quarter during the Plan Year.

 

 

 

 

(c)

The last business day of each month during the Plan Year.

 

 

 

 

(d)

The last business day of each payroll period during the Plan Year.

 

 

 

 

(e)

Each pay day as reported by the Employer.

 

 

 

XX

(f)

On any business day as specified by the Employer.

 

 

 

 

(g)

Other:
                                                                          .

 

 

Employer Credits at the time designated below:

 

 

XX

(a)

On any business day as specified by the Employer.

 

 

 

 

(b)

Other:
                                                                          .

 

 

2.13                   Effective Date:

 

 

 

XX

(a)

This is a newly-established Plan, and the Effective Date of the Plan is
February 1, 2013.

 

 

 

 

(b)

This is an amendment of a plan named                                           
dated                            and governing all contributions to the plan
through                                        . The Effective Date of this
amended Plan is                       .

 

2

--------------------------------------------------------------------------------


 

2.20                   Normal Retirement Age: The Normal Retirement Age of a
Participant shall be:

 

 

 

 

 

(a)

Age       .

 

 

 

 

 

 

(b)

The later of age        or the                anniversary of the participation
commencement date. The participation commencement date is the first day of the
first Plan Year in which the Participant commenced participation in the Plan.

 

 

 

 

XX

(c)

Other: The later of Age 65 or 5 Years of Service from Date of Hire

 

 

 

2.23                   Participating Employer(s): As of the Effective Date, the
following Participating Employer(s) are parties to the Plan:

 

Name of Employer

 

Address

 

Telephone No.

 

EIN

 

 

 

 

 

 

 

TGC Industries, Inc.

 

101 E. Park Blvd., Suite 955

 

972-881-1099

 

74-2095844

 

 

Plano, TX 75074

 

 

 

 

 

2.26                   Plan: The name of the Plan is

 

TGC Industries, Inc., Deferred Compensation Plan.

 

 

 

2.28                   Plan Year: The Plan Year shall end each year on the last
day of the month of December.

 

 

 

2.30                   Seniority Date: The date on which a Participant has:

 

 

 

XX

(a)

Attained age 55.

 

 

 

 

 

 

(b)

Completed      Years of Service from First Date of Service.

 

 

 

 

 

 

(c)

Attained age      and completed      Years of Service from First Date of
Service.

 

 

 

 

 

 

(d)

Attained an age as elected by the Participant.

 

 

 

 

 

 

(e)

Not applicable — distribution elections for Separation from Service are not
based on Seniority Date

 

3

--------------------------------------------------------------------------------


 

4.1                          Participant Deferral Credits: Subject to the
limitations in Section 4.1 of the Plan, a Participant may elect to have his
Compensation (as selected in Section 2.8 of this Adoption Agreement) deferred
within the annual limits below by the following percentage or amount as
designated in writing to the Committee:

 

XX

(a)

Base salary:

 

 

 

 

 

minimum deferral:                    %

 

 

 

 

 

maximum deferral: $                    or 80%

 

 

 

XX

(b)

Service Bonus:

 

 

 

 

 

minimum deferral:                    %

 

 

 

 

 

maximum deferral: $                    or 100%

 

 

 

 

(c)

Performance-Based Compensation:

 

 

 

 

 

minimum deferral:                    %

 

 

 

 

 

maximum deferral: $                    or                     %

 

 

 

XX

(d)

Commissions:

 

 

 

 

 

minimum deferral:                     %

 

 

 

 

 

maximum deferral: $                    or 100%

 

 

 

XX

(e)

Form 1099 Compensation:

 

 

 

 

 

minimum deferral:                     %

 

 

 

 

 

 

 

maximum deferral: $                    or 100%

 

 

 

 

 

 

(f)

Other:

 

 

 

 

 

 

 

minimum deferral:                     %

 

 

 

 

 

 

 

maximum deferral: $                    or                     %

 

 

 

 

 

 

(g)

Participant deferrals not allowed.

 

4

--------------------------------------------------------------------------------


 

4.2                          Employer Credits: Employer Credits will be made in
the following manner:

 

 

 

XX

(a)

Employer Discretionary Credits: The Employer may make discretionary credits to
the Deferred Compensation Account of each Active Participant in an amount
determined as follows:

 

 

 

 

 

XX

(i)

An amount determined each Plan Year by the Employer.

 

 

 

 

 

 

 

 

(ii)

Other:
                                                                              .

 

 

 

 

XX

(b)

Other Employer Credits: The Employer may make other credits to the Deferred
Compensation Account of each Active Participant in an amount determined as
follows:

 

 

 

 

 

 

 

 

XX

(i)

An amount determined each Plan Year by the Employer.

 

 

 

 

 

 

 

 

 

 

(ii)

Other:
                                                                              .

 

 

 

 

 

 

 

(c)

Employer Credits not allowed.

 

 

 

 

5.2                          Disability of a Participant:

 

 

 

XX

(a)

A Participant’s becoming Disabled shall be a Qualifying Distribution Event and
the Deferred Compensation Account shall be paid by the Employer as provided in
Section 7.1.

 

 

 

 

 

 

(b)

A Participant becoming Disabled shall not be a Qualifying Distribution Event.

 

5.3                          Death of a Participant: If the Participant dies
while in Service, the Employer shall pay a benefit to the Beneficiary in an
amount equal to the vested balance in the Deferred Compensation Account of the
Participant determined as of the date payments to the Beneficiary commence,
plus:

 

 

 

(a)

An amount to be determined by the Committee.

 

 

 

 

 

 

(b)

Other:
                                                                                      .

 

 

 

 

XX

(c)

No additional benefits.

 

5

--------------------------------------------------------------------------------


 

5.4                          In-Service or Education Distributions: In-Service
and Education Accounts are permitted under the Plan:

 

 

 

XX

(a)

In-Service Accounts are allowed with respect to:

 

 

XX

Participant Deferral Credits only.

 

 

 

Employer Credits only.

 

 

 

Participant Deferral and Employer Credits.

 

 

 

 

 

 

In-service distributions may be made in the following manner:

 

 

XX

Single lump sum payment.

 

 

 

Annual installments over a term certain not to exceed      years.

 

 

 

 

 

 

Education Accounts are allowed with respect to:

 

 

 

Participant Deferral Credits only.

 

 

 

Employer Credits only.

 

 

 

Participant Deferral and Employer Credits.

 

 

 

 

 

 

Education Accounts distributions may be made in the following manner:

 

 

 

Single lump sum payment.

 

 

 

Annual installments over a term certain not to exceed      years.

 

 

 

 

 

 

If applicable, amounts not vested at the time payments due under this
Section cease will be:

 

 

 

Forfeited

 

 

 

Distributed at Separation from Service if vested at that time

 

 

 

 

 

(b)

No In-Service or Education Distributions permitted.

 

 

 

5.5                          Change in Control Event:

 

 

 

XX

(a)

Participants may elect upon initial enrollment to have accounts distributed upon
a Change in Control Event.

 

 

 

 

 

 

(b)

A Change in Control shall not be a Qualifying Distribution Event.

 

 

 

5.6                          Unforeseeable Emergency Event:

 

 

 

XX

(a)

Participants may apply to have accounts distributed upon an Unforeseeable
Emergency event.

 

 

 

 

 

 

(b)

An Unforeseeable Emergency shall not be a Qualifying Distribution Event

 

6

--------------------------------------------------------------------------------


 

6.                                 Vesting:  An Active Participant shall be
fully vested in the Employer Credits made to the Deferred Compensation Account
upon the first to occur of the following events:

 

 

 

XX

(a)

Normal Retirement Age.

 

 

 

XX

(b)

Death.

 

 

 

XX

(c)

Disability.

 

 

 

 

(d)

Change in Control Event

 

 

 

 

(e)

Other:

 

 

 

XX

(f)

Satisfaction of the vesting requirement as specified below:

 

 

 

 

XX

Employer Discretionary Credits:

 

 

 

 

 

 

 

(i)

Immediate 100% vesting.

 

 

 

 

 

 

 

 

 

 

(ii)

100% vesting after      Years of Service.

 

 

 

 

 

 

 

 

 

 

(iii)

100% vesting at age     .

 

 

 

 

 

 

 

 

 

XX

(iv)

 

 

 

 

 

 

 

 

 

 

Number of Years
of Service

 

Vested
Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less than

1

 

0

%

 

 

 

 

 

 

 

1

 

20

%

 

 

 

 

 

 

 

2

 

40

%

 

 

 

 

 

 

 

3

 

60

%

 

 

 

 

 

 

 

4

 

80

%

 

 

 

 

 

 

 

5

 

100

%

 

 

 

 

 

 

 

6

 

 

%

 

 

 

 

 

 

 

7

 

 

%

 

 

 

 

 

 

 

8

 

 

%

 

 

 

 

 

 

 

9

 

 

%

 

 

 

 

 

 

 

10 or more

 

 

%

 

 

 

 

 

 

 

 

For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

 

 

 

 

 

 

 

 

 

 

(1)

First Day of Service.

 

 

 

 

 

 

 

 

 

 

(2)

Effective Date of Plan Participation.

 

 

 

 

 

 

 

 

 

XX

(3)

Each Crediting Date. Under this option (3), each Employer Credit shall vest
based on the Years of Service of a Participant from the Crediting Date on which
each Employer Discretionary Credit is made to his or her Deferred Compensation
Account.

 

7

--------------------------------------------------------------------------------


 

 

 

XX

Other Employer Credits:

 

 

 

 

 

 

 

 

(i)

Immediate 100% vesting.

 

 

 

 

 

 

 

 

 

XX

(ii)

100% vesting after 3 Years of Service.

 

 

 

 

 

 

 

 

 

 

(iii)

100% vesting at age     .

 

 

 

 

 

 

 

 

 

 

(iv)

 

 

 

 

 

 

Number of Years
of Service

 

Vested
Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less than

1

 

 

%

 

 

 

 

 

 

 

1

 

 

%

 

 

 

 

 

 

 

2

 

 

%

 

 

 

 

 

 

 

3

 

 

%

 

 

 

 

 

 

 

4

 

 

%

 

 

 

 

 

 

 

5

 

 

%

 

 

 

 

 

 

 

6

 

 

%

 

 

 

 

 

 

 

7

 

 

%

 

 

 

 

 

 

 

8

 

 

%

 

 

 

 

 

 

 

9

 

 

%

 

 

 

 

 

 

 

10 or more

 

 

%

 

 

 

 

 

For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

 

 

 

 

 

 

 

 

 

 

(1)

First Day of Service.

 

 

 

 

 

 

 

 

 

 

(2)

Effective Date of Plan Participation.

 

 

 

 

 

 

 

 

 

XX

(3)

Each Crediting Date. Under this option (3), each Employer Credit shall vest
based on the Years of Service of a Participant from the Crediting Date on which
each Employer Discretionary Credit is made to his or her Deferred Compensation
Account.

 

8

--------------------------------------------------------------------------------


 

7.1                          Payment Options: Any benefit payable under the Plan
upon a permitted Qualifying Distribution Event may be made to the Participant or
his Beneficiary (as applicable) in any of the following payment forms, as
selected by the Participant in the Participation Agreement:

 

(a)

Separation from Service prior to Seniority Date, or Separation from Service if
Seniority Date is Not Applicable

 

 

 

 

 

 

XX

(i)

A lump sum.

 

 

 

 

 

 

 

(ii)

Annual installments over a term certain as elected by the Participant not to
exceed        years.

 

 

 

 

 

 

 

(iii)

Other:
                                                                                            .

 

 

 

 

 

(b)

Separation from Service on or After Seniority Date, If Applicable

 

 

 

 

 

 

XX

(i)

A lump sum.

 

 

 

 

 

 

 

(ii)

Annual installments over a term certain as elected by the Participant not to
exceed      years.

 

 

 

 

 

 

XX

(iii)

Other: Annual or quarterly installments over a term certain as elected by the
Participant not to exceed 10 years.

 

 

 

 

 

(c)

Separation from Service Upon a Change in Control Event

 

 

 

 

 

 

XX

(i)

A lump sum.

 

 

 

 

 

 

 

(ii)

Annual installments over a term certain as elected by the Participant not to
exceed        years.

 

 

 

 

 

 

XX

(iii)

Other: Annual or quarterly installments over a term certain as elected by the
Participant not to exceed 10 years.

 

 

 

 

 

(d)

Death

 

 

 

 

 

 

XX

(i)

A lump sum.

 

 

 

 

 

 

 

(ii)

Annual installments over a term certain as elected by the Participant not to
exceed        years.

 

 

 

 

 

 

 

(iii)

Other:
                                                                                            .

 

 

 

 

(e)

Disability

 

 

 

 

 

XX

(i)

A lump sum.

 

 

 

 

 

 

(ii)

Annual installments over a term certain as elected by the Participant not to
exceed      years.

 

 

 

 

 

XX

(iii)

Other: Annual or quarterly installments over a term certain as elected by the
Participant not to exceed 10 years.

 

 

 

 

 

 

(iv)

Not applicable.

 

9

--------------------------------------------------------------------------------


 

 

If applicable, amounts not vested at the time payments due under this
Section cease will be:

 

 

Forfeited

 

 

Distributed at Separation from Service if vested at that time

 

 

 

 

(f)

Change in Control Event

 

 

 

 

 

XX

(i)

A lump sum.

 

 

 

 

 

 

(ii)

Annual installments over a term certain as elected by the Participant not to
exceed        years.

 

 

 

 

 

XX

(iii)

Other: Annual or quarterly installments over a term certain as elected by the
Participant not to exceed 10 years.

 

 

 

 

 

 

(iv)

Not applicable.

 

 

 

 

 

If applicable, amounts not vested at the time payments due under this
Section cease will be:

 

 

Forfeited

 

 

Distributed at Separation from Service if vested at that time

 

 

 

 

7.4

 

De Minimis Amounts.

 

 

 

 

 

 

 

 

(a)

Notwithstanding any payment election made by the Participant, the vested balance
in the Deferred Compensation Account of the Participant will be distributed in a
single lump sum payment at the time designated under the Plan if at the time of
a permitted Qualifying Distribution Event that is either a Separation from
Service, death, Disability (if applicable) or Change in Control Event (if
applicable) the vested balance does not exceed $                       .  In
addition, the Employer may distribute a Participant’s vested balance at any time
if the balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant’s entire interest in the Plan

 

 

 

 

 

 

 

XX

(b)

There shall be no pre-determined de minimis amount under the Plan; however, the
Employer may distribute a Participant’s vested balance at any time if the
balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant’s entire interest in the Plan.

 

 

 

 

 

10.1                   Contractual Liability: Liability for payments under the
Plan shall be the responsibility of the:

 

 

 

 

 

 

 

XX

(a)

Company.

 

 

 

 

 

 

 

 

(b)

Employer or Participating Employer who employed the Participant when amounts
were deferred.

 

10

--------------------------------------------------------------------------------


 

14.                          Amendment and Termination of Plan: Notwithstanding
any provision in this Adoption Agreement or the Plan to the contrary,
Section 2.5, 9.3, 9.4, 12.2, &16.3,  of the Plan shall be amended to read as
provided in attached Exhibit Exhibit A, B, C, & D . Section 2.17, 17.7, 18.1,
18.2, 18.3 & 18.4 are omitted from the plan.

 

 

 

XX

There are no amendments to the Plan.

 

17.9                   Construction: The provisions of the Plan shall be
construed and enforced according to the laws of the State of Texas, except to
the extent that such laws are superseded by ERISA and the applicable provisions
of the Code.

 

 

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.

 

 

 

TGC Industries, Inc.

 

Name of Employer

 

 

 

By:

/s/ James K. Brata

 

Authorized Person

 

Date:

1/2/13

 

11

--------------------------------------------------------------------------------


 

Exhibit A

 

2.5                               Change in Control Event” means an event
described in Section 409A(a)(2)(A)(v) of the Code (or any successor provision
thereto) and the regulations thereunder; provided, that an event shall not
constitute a Change in Control event for purposes of this Plan unless it
constitutes a “change in control” under the Company’s 2006 Stock Award Plan, as
in effect on the Effective Date.

 

Exhibit B

 

9.3                               Indemnification. To the extent not covered by
insurance, the Employer shall indemnify the Committee, each Employee, officer,
director, and agent of the Employer, and all persons formerly serving in such
capacities, against any and all liabilities or expenses, including all legal
fees relating thereto, arising in connection with the exercise of their duties
and responsibilities with respect to the Plan, provided however that the
Employer shall not indemnify any person for liabilities or expenses due to that
person’s own gross negligence or willful misconduct. The foregoing right of
indemnification shall inure to the benefit of the successors and assigns, and
the heirs, executors, administrators and personal representatives of the
Committee, or any such employee, officer or director, and shall be in addition
to all other rights to which the Committee, or any such employee, officer or
director may be entitled as a matter of law, contract, or otherwise.

 

Exhibit C

 

9.4                               Reliance Upon Information. Neither the
Committee nor any employee, officer or director of the Employer to whom the
duties of the Committee have been delegated shall be liable for any decision,
action, omission, or mistake in judgment in connection with the administration
of the Plan, provided that he or she acted in good faith. Without limiting the
generality of the foregoing sentence, any decision or action taken by the
Committee in reasonable reliance upon information supplied to it by the Board of
Directors, the Employer, legal counsel, or the Employer’s independent
accountants shall be deemed to have been taken in good faith. The Committee or
any such employee, officer or director of the Employer may from time to time
consult with counsel who may be counsel to the Employer or other counsel, with
respect to its obligations or duties hereunder, or with respect to any action,
proceeding or question of law, and shall not be held liable with respect to any
action taken or omitted, in good faith, pursuant to the advice of such counsel.

 

Exhibit D

 

12.2                        Plan-Approved Domestic Relations Orders. The
Committee shall establish procedures for determining whether an order directed
to the Plan is a Plan-Approved Domestic Relations Order. If the Committee
determines that an order is a Plan-Approved Domestic Relations Order, the
Committee shall cause the payment of amounts pursuant to or segregate a separate
account as provided by (and to prevent any payment or act which might be
inconsistent with) the Plan-Approved Domestic Relations Order, provided,
however, that payment may only be authorized to the extent it would not cause an
impermissible change time or form of payment under Section 409A of the Code.

 

12

--------------------------------------------------------------------------------